Citation Nr: 1545190	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, rated noncompensable prior to August 7, 2014, and 20 percent from August 7, 2014.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to January 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 7, 2014, the Veteran's bilateral hearing loss was manifested by no worse than level VI hearing impairment in the left ear and level IV hearing impairment in the right ear.

2.  From August 7, 2014, the Veteran's bilateral hearing loss was manifested by no worse than level V hearing impairment in the right ear and level VI hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no greater, for bilateral hearing loss prior to August 7, 2014 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for an initial rating greater than 20 percent for bilateral hearing loss, from August 7, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of entitlement to a higher initial rating for bilateral hearing loss, rated noncompensable prior to August 7, 2014, and 20 percent from August 7, 2014, this matter stems from a notice of disagreement to the rating decision which granted service connection and awarded the initial rating and effective date assigned therein.  As such, no further VCAA notice was required.  38 C.F.R. § 3.159(b)(3) (2014).  Rather, VA's duty to notify under 38 U.S.C.A. §§ 5106 and 7105 were met, as the Veteran was provided a copy of the rating decision and statement of the case.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations with respect to his claim in June 2011 and August 2014.  38 C.F.R. § 3.159(c)(4)   Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the examinations provided in this case to be adequate, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's bilateral hearing loss under the pertinent diagnostic code rating criteria and included a discussion of the functional effects of the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to a higher initial rating for his bilateral hearing loss.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for a higher evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table VII.  Table VI correlates the average pure tone sensitivity threshold, derived from the sum of the 1000, 2000, 3000, and 4000 Hertz (Hz) thresholds divided by four, with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds in decibels and of speech discriminations in percentages.  The table is applied separately for each ear to derive the values used in Table VII. Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85. 

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hz is 55 decibels or more, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIa, whichever results in a higher number.  Each ear is evaluated separately. 38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

By a July 2011 rating decision, service connection for bilateral hearing loss was granted, and a noncompensable initial evaluation was awarded, effective September 8, 2010, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran filed a notice of disagreement contesting the assigned rating in July 2011, and he perfected his appeal in July 2012.  In a November 2014 rating decision, the RO awarded a staged initial rating of 20 percent for bilateral hearing loss, effective August 7, 2014.

In support of his claim, the Veteran submitted a private audiogram, dated in February 2011.  The private audiogram shows relevant puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
80
80
LEFT
55
70
75
80

The average puretone threshold for the relevant frequencies was 69 for the right ear, and 70 for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in each ear.  A September 2015 report of contact reflects that the private otolaryngologist who conducted the February 2011 audiogram confirmed that the Maryland CNC test was used to determine speech recognition ability.

Parenthetically, the Board notes that the February 2011 private audiogram was uninterpreted.  The Board, as fact finder, may interpret uninterpreted graphic representations of audiometric data.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

In an accompanying report, also dated in February 2011, the Veteran's private otolaryngologist stated that the Veteran's audiogram showed significant, debilitating bilateral sensorineural high frequency hearing loss, consistent with noise trauma from his active duty service.  The doctor noted that the Veteran's most bothersome issue was his poor discrimination score, and stated that the Veteran found it difficult to understand speech.  The doctor indicated that the Veteran's hearing aids were only moderately helpful.

In June 2011, the Veteran underwent a VA audiological examination.  The Veteran complained of decreased hearing and difficulty understanding speech.  The examination revealed relevant puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
70
70
LEFT
50
70
65
65

The average puretone threshold for the relevant frequencies was 64 for the right ear, and 63 for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in each ear.  Otoscopy revealed non-occluding cerumen obstructing views of the tympanic membrane, bilaterally.  Tympanometry indicated normal ear canal volume, peak pressure, and admittance for both ears.  Ipsilateral acoustic reflexes were present at 500 Hertz in the right ear.  Speech recognition thresholds were in good agreement with the puretone averages.  The maximum word recognition ability using the performance intensity function with the Maryland CNC wordlists was excellent.  The diagnosis was normal to severe bilateral sensorineural hearing loss.  The examiner noted significant effects on the Veteran's normal occupation.

In August 2014, the Veteran underwent another VA audiological examination.  The examination revealed relevant puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
75
70
75
LEFT
65
75
70
70

The average puretone threshold for the relevant frequencies was 69 for the right ear, and 70 for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in each ear.  Audiometric testing indicated a bilateral, normal sloping to severe then rising to moderate sensorineural hearing loss.  Speech reception thresholds were in agreement with puretone thresholds, indicating good test reliability.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life including ability to work, as the Veteran reported experiencing difficulty understanding speech when someone is facing away from him.  Additionally, he noted that he had to turn up the volume on the television louder than usual, even with the use of hearing aids.  

VA treatment records from 2011 to 2015 show that the Veteran wears bilateral hearing aids.  The treatment records show adjustments made to the hearing aids over the years.

Private medical records from 1992 to 2015 reveal ongoing complaints of and treatment for bilateral hearing loss and tinnitus (which is separately service-connected).

The audiometric results of the February 2011 private audiogram reveal hearing loss resulting in Level IV hearing acuity, bilaterally.  38 C.F.R. § 4.85, Table VI.  The June 2011 VA audiological examination reflects that the Veteran's hearing loss resulted in Level II hearing acuity, bilaterally.  Id.  Although the February 2011 private audiogram does not reflect that the Maryland CNC test was the word recognition test performed, a September 2015 report of contact indicates that the audiologist confirmed that the Maryland CNC test was the one that was utilized in that audiogram.  Accordingly, the results of both the February 2011 and the June 2011 audiograms are adequate and probative.  

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

Utilizing Table VI, the evidence of record prior to August 7, 2014 reflects a numeric designation of IV in each ear.  With such findings, the point of intersection on Table VII requires the assignment of a 10 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85.  However, the Veteran's left ear hearing loss as shown in the February 2011 private audiogram satisfies the "exceptional pattern" defined in 38 C.F.R. § 4.86(a).  Accordingly, Board has also considered whether the Veteran is entitled to a higher initial rating under those provisions.  With consideration of Table VIA, a numeric designation of VI is assigned to the left ear.  As the evidence does not show an exceptional pattern in the right ear prior to August 7, 2014, the Board will not consider whether a higher numeric designation is available under Table VIA for the right ear.  Based on a numeric designation of VI in the left ear and IV in the right ear, the point of intersection on Table VII requires the assignment of a 20 percent evaluation.  Thus, with consideration of the "exceptional pattern" set forth in 38 C.F.R. § 4.86(a), an initial rating of 20 percent is warranted for the Veteran's bilateral hearing loss prior to August 7, 2014.  The Veteran's hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86(b).

From August 7, 2014, utilizing Table VI, the evidence of record reflects numeric designations of IV in each ear.  With such designations, the point of intersection on Table VII requires the assignment of a 10 percent rating under Diagnostic Code 6100.  38 C.F.R. § 4.85.

However, the results of the August 2014 VA examination show that the Veteran's right and left ear hearing loss satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86(a).  With consideration of Table VIA, a numeric designation of V is assigned for the right ear, and numeric designation of VI is assigned for the left ear.  Based on these numeric designations, the point of intersection on Table VII requires the assignment of a 20 percent evaluation.  Thus, with consideration of the "exceptional pattern" set forth in the provisions of 38 C.F.R. § 4.86(a), an initial rating of 20 percent, and no higher, is warranted from August 7, 2014.  The Veteran's hearing loss does not satisfy the "exceptional pattern" defined in 38 C.F.R. § 4.86(b).

For the foregoing reasons, an initial rating of 20 percent is warranted for bilateral hearing loss prior to, and from, August 7, 2014.  

After review of the evidence of record, there is no evidence of record that would warrant an initial rating greater than 20 percent for the Veteran's bilateral hearing loss at any time during the rating period on appeal.  38 U.S.C.A. 5110  (West 2002); see also Hart, 21 Vet. App. 505. While there have been day-to-day fluctuations in the manifestations of the Veteran's hearing loss, the evidence shows no distinct periods of time during which the Veteran's bilateral hearing loss has varied to such an extent that staged initial ratings would be warranted. Cf. 38 C.F.R. § 3.344  (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).


Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's hearing loss disability picture is not so unusual or exceptional in nature as to render the schedular rating criteria for this disorder inadequate.  The criteria by which the Veteran's disability is evaluated specifically contemplate the level of impairment caused by the disability.  Id.  The only complaints that the Veteran has stated regarding his hearing loss involve difficulty understanding and hearing, especially when he can't see someone's face.  Such manifestations of impaired hearing are contemplated by the schedular diagnostic code criteria for rating hearing loss based on audiometric and speech discrimination ability testing.  When comparing the Veteran's hearing loss disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluation assigned the Veteran's hearing loss is not inadequate.  A higher evaluation is provided for certain manifestations of bilateral hearing loss, but the medical evidence does not show that those findings are present in this case.  Therefore, the evaluations awarded are adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected hearing loss.  Although the evidence indicates that his hearing loss interferes with his ability to work, the Veteran has argued, and the evidence does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial rating of 20 percent, but no greater, prior to August 7, 2014 for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 20 percent, from August 7, 2014 for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


